DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15, 21, and 27 recite “when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention” and “when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention” and further that “the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person.” However, it is unclear what constitutes a “level of attention.” It is unclear whether the claim intends to encompass a certain direction/time/fixation of gaze as a level of attention, or if the claim is attempting to encompass the mental concept of attention to a given stimulus. In the case of the latter, the “level of attention” of any given user is variable and depends solely on the person with no objective standard provided to determine various levels of attention. For example, the level of attention for one user gazing at the first and second stimuli may be different, while the level of attention for another user gazing at the first and 
As a non-limiting example, one user that is paying no attention to a computer screen and is instead focusing their attention elsewhere will not have their level of attention changed by the content of the screen, whereas another user that is actively using the computer will have their level of attention changed. Such a scenario involves levels of attention that would read on being “controlled by monitoring at least one physiological parameter of the person” but still ultimately depends upon the subjective opinion of the user. In such an example, it is impossible to determine the scope of the level of attention encompassed by the claim.
Moreover, it is unclear how each of the “levels of attention are controlled by monitoring at least one physiological parameter of the person.” Specifically, it is unclear what constitutes the “parameter” for relating to a level of attention. Furthermore, it is unclear how such a level of attention can be controlled simply by monitoring a physiological parameter, as monitoring such a parameter would not necessarily change any level of attention.
It has been found that when subjective terminology is used in a claim, some objective standard must be provided in order to allow the public to determine the scope of the claim and claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). Thus, claims 15, 21, and 27 are indefinite.
Claims 16-20 are rejected as being dependent upon claim 15 and failing to cure the deficiencies of the rejected base claim; claims 22-24 are rejected as being dependent upon claim 21 and failing to 
Additionally, claim 17 recites the limitation “the first and second visual stimulus are texts and the level of attention of the person is changed based on the texts” and claim 19 recites that “the first and second visual stimulus are displayed on a computer screen and the level of attention of the person is changed based on the task carried out by the person on the computer.” However, these limitation depend solely on the subjective opinion of the user, as there is no objective standard of the complexity of a text or task. Specifically, a text or task that may change a level of attention for one user may not change the level of attention for another user.
As a non-limiting example, one user that is paying no attention to a computer screen and is instead focusing their attention elsewhere will not have their level of attention changed by the content of the screen, whereas another user that is actively using the computer will have their level of attention changed.
It has been found that when subjective terminology is used in a claim, some objective standard must be provided in order to allow the public to determine the scope of the claim. Furthermore, a claim that requires the exercise of subjective judgement without restriction renders the claim indefinite. Since there is no objective standard for determining the complexity of a text/task, claims 17 and 19 are indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970); Datamize, 417 F.3d at 1344-45 (MPEP § 2173.05(b)III).
Additionally, it is unclear how a “level of attention of the person” can be adapted, as a person’s level of attention ultimately depends on the actions and mind of the person. Although computer applications and texts may be changed, such a change cannot positively require a person’s level of attention to change.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraudet (U.S. PG-Pub No. 2011/0128496) in view of Wakil et al. (U.S. Patent No. 7,370,964; hereinafter – “Wakil”).
Regarding claim 15, Giraudet teaches a method for determining optical power of an optical lens to be placed in front of an eye of a person and adapted for the person, the method comprising:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (V1, V3, 7a) when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”);
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (V2, V4, 7a) when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0064-0065, 0070-0071, 0096, and 0113-0114, e.g. Paragraph 0065: “As soon as the subject is located at a distance from the display device 1 which is less than D1, the projection device 3 projects the second signals V2 onto the ground, at a second distance D2 in front of the device 1, measured horizontally. The 2 may be a succession of digits or numbers which vary randomly, large enough to be able to be read without difficulty, even without ophthalmic correction glasses”);
determining an optical power adapted for the person based on the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108, e.g. Paragraph 0084: “…at least one surface of the lens can first be calculated, so as to obtain optical power values for the direction VL...”); and
manufacturing the optical lens adapted for the person from an optical lens blank, based on the determined optical power (Paragraphs 0085-0090),
wherein the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0095-0098, and 0100-0108).
Although Giraudet teaches that the first and second visual stimuli are in a given gazing direction, Giraudet fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye,” as taught by Wakil (C. 1, L. 20-23; C. 2, L. 56 – C. 4, L. 14; C. 6, L. 12-15).
Regarding claim 16, Giraudet in view of Wakil teaches the method according to claim 15, as above.
Giraudet further teaches that the first and second visual stimulus are at a near vision distance (See e.g. Figs. 3 and 6; Paragraphs 0095 and 0096).
Regarding claim 17, Giraudet in view of Wakil teaches the method according to claim 15, as above.

Additionally, Examiner notes that the limitation that the stimuli are “texts” are drawn to printed matter. As such, “USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.” See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004) (See MPEP §2111.05). In the instant case, the limitation that the stimuli are texts does not provide a new and unobvious functional relationship between the printed matter and the substrate since the claim as a whole is directed towards conveying a message or meaning to a human reader (e.g. presenting texts to a person) independent of the supporting product.
Regarding claim 18, Giraudet in view of Wakil teaches the method according to claim 15, as above.
Giraudet further teaches that the first and second visual stimulus are at an intermediate vision distance (See e.g. Figs. 1 and 5; Paragraphs 0063 and 0065).
Regarding claim 19, Giraudet in view of Wakil teaches the method according to claim 15, as above.
Giraudet further teaches that the first and second visual stimulus are displayed on a computer screen and the level of attention of the person is adapted based on complexity of the task carried out by the person on the computer (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063, 0065, 0095, and 0096).
Regarding claim 20, Giraudet in view of Wakil teaches the method according to claim 15, as above.

Regarding claim 21, Giraudet teaches a method for determining a dioptric function of an optical lens adapted for a person, the method comprising:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (V1, V3, 7a) when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”);
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (V2, V4, 7a) when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0064-0065, 0070-0071, 0096, and 0113-0114, e.g. Paragraph 0065: “As soon as the subject is located at a distance from the display device 1 which is less than D1, the projection device 3 projects the second signals V2 onto the ground, at a second distance D2 in front of the device 1, measured horizontally. The signals V2 may be a succession of digits or numbers which vary randomly, large enough to be able to be read without difficulty, even without ophthalmic correction glasses”);
determining a dioptric function based at least on the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108), wherein the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0095-0098, and 0100-0108); and

Although Giraudet teaches that the first and second visual stimuli are in a given gazing direction, Giraudet fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50).
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument 
Regarding claim 22, Giraudet in view of Wakil teaches the method according to claim 21, as above.
Giraudet further teaches that the dioptric function comprises a zone having an optical power determined based on a weighted sum of the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Regarding claim 23, Giraudet in view of Wakil teaches the method according to claim 22, as above.
Giraudet further teaches that coefficients of the weighted sum are determined based on at least on the frequency and/or amount of time spent daily by the person carrying out the activity with either a first or second level of attention (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Regarding claim 24, Giraudet in view of Wakil teaches the method according to claim 21, as above.
Giraudet further teaches that the dioptric function comprises a first zone having an optical power determined based on the first gazing distance and a second zone having an optical power determined based on the second gazing distance (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Regarding claim 27, Giraudet teaches an optical power determining device configured to determine optical power of an optical lens to be placed in front of eyes of a person and adapted for the person, the device comprising:
a distance measuring device configured to measure a distance between a visual stimulus and the eyes of a person, the distance measuring device chosen from a list comprising: an optical motion tracking device, a ultrasonic rangefinder device, a measuring tape, a video camera (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”);
a memory configured to store computer executable instructions (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0065 and 0095); and
a processor to execute the computer executable instructions (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0065 and 0095), wherein the computer executable instructions comprises instructions for:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”),
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0064-0065, 0070-0071, 1, the projection device 3 projects the second signals V2 onto the ground, at a second distance D2 in front of the device 1, measured horizontally. The signals V2 may be a succession of digits or numbers which vary randomly, large enough to be able to be read without difficulty, even without ophthalmic correction glasses”),
determining at least one optical power adapted for the person based on the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108, e.g. Paragraph 0084: “…at least one surface of the lens can first be calculated, so as to obtain optical power values for the direction VL...”), the at least one optical power used in manufacturing the optical lens adapted for the person from an optical lens blank (Paragraphs 0085-0090),
wherein the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0095-0098, and 0100-0108).
Although Giraudet teaches that the first and second visual stimuli are in a given gazing direction, Giraudet fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of 
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Giraudet such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye,” as taught by Wakil (C. 1, L. 20-23; C. 2, L. 56 – C. 4, L. 14; C. 6, L. 12-15).
Regarding claim 28, Giraudet in view of Wakil teaches the device according to claim 27, as above.
Giraudet further teaches a display configured to display visual stimulus (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0065 and 0095-0096).
Claim(s) 15-24 and 27-28 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (U.S. PG-Pub No. 2015/0286070) in view of Wakil.
Regarding claim 15, Aikawa teaches a method for determining optical power of an optical lens to be placed in front of an eye of a person and adapted for the person, the method comprising:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220 – Aikawa teaches the device determining the distance from the subject to a computer monitor reading on the first distance determining);
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220 – Aikawa teaches the device determining the distance from the subject to a computer monitor and a keyboard, reading on the first distance determining and second distance determining, respectively);
determining an optical power adapted for the person based on the first and second gazing distances (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0150, 0154-0155, and 0173-0175); and
manufacturing the optical lens adapted for the person from an optical lens blank, based on the determined optical power (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0148, 0154-0155, 0173, 0175, 0232, 0234, 0291, 0297, 0299, and 0301), wherein
wherein the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person  (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220).
along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50).
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Aikawa such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” in order to provide “an apparatus with an open field view of a visual target and a 
Regarding claim 16, Aikawa in view of Wakil teaches the method according to claim 15, as above.
Aikawa further teaches that the first and second visual stimulus are at a near vision distance (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Regarding claim 17, Aikawa in view of Wakil teaches the method according to claim 15, as above.
Aikawa further teaches that the first and second visual stimulus are texts and the level of attention of the person is adapted based on the complexity of the texts (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220).
Additionally, Examiner notes that the limitation that the stimuli are “texts” are drawn to printed matter. As such, “USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.” See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004) (See MPEP §2111.05). In the instant case, the limitation that the stimuli are texts does not provide a new and unobvious functional relationship between the printed matter and the substrate since the claim as a whole is directed towards conveying a message or meaning to a human reader (e.g. presenting texts to a person) independent of the supporting product.
Regarding claim 18, Aikawa in view of Wakil teaches the method according to claim 15, as above.
Aikawa further teaches that the first and second visual stimulus are at an intermediate vision distance (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Regarding claim 19, Aikawa in view of Wakil teaches the method according to claim 15, as above.
Aikawa further teaches that the first and second visual stimulus are displayed on a computer screen and the level of attention of the person is adapted based on complexity of the task carried out by the person on the computer (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Regarding claim 20, Aikawa in view of Wakil teaches the method according to claim 15, as above.
Aikawa further teaches a gazing direction determining during which the given gazing direction is determined (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Regarding claim 21, Aikawa teaches a method for determining a dioptric function of an optical lens adapted for a person, the method comprising:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220 – Aikawa teaches the device determining the distance from the subject to a computer monitor reading on the first distance determining);

determining a dioptric function based at least on the first and second gazing distances (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0233-0234, 0292-0294, 0297, and 0300-0301), wherein the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person  (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220); and
manufacturing the optical lens adapted for the person from an optical lens blank, based on the determined optical power (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0148, 0154-0155, 0173, 0175, 0232, 0234, 0291, 0297, 0299, and 0301).
Although Aikawa teaches that the first and second visual stimuli are in a given gazing direction, Aikawa fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of 
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Aikawa such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye,” as taught by Wakil (C. 1, L. 20-23; C. 2, L. 56 – C. 4, L. 14; C. 6, L. 12-15).
Regarding claim 22, Aikawa in view of Wakil teaches the method according to claim 21, as above.

Regarding claim 23, Aikawa in view of Wakil teaches the method according to claim 22, as above.
Aikawa further teaches that coefficients of the weighted sum are determined based on at least on the frequency and/or amount of time spent daily by the person carrying out the activity with either a first or second level of attention (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0193-0195 and 0276-0279).
Regarding claim 24, Aikawa in view of Wakil teaches the method according to claim 21, as above.
Aikawa further teaches that the dioptric function comprises a first zone having an optical power determined based on the first gazing distance and a second zone having an optical power determined based on the second gazing distance (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0193-0195 and 0276-0279).
Regarding claim 27, Aikawa teaches an optical power determining device configured to determine optical power of an optical lens to be placed in front of eyes of a person and adapted for the person, the device comprising:
a distance measuring device configured to measure a distance between a visual stimulus and the eyes of a person (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0112-0122 and 0126);
a memory configured to store computer executable instructions (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0112-0122 and 0126); and

determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220 – Aikawa teaches the device determining the distance from the subject to a computer monitor reading on the first distance determining),
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220 – Aikawa teaches the device determining the distance from the subject to a computer monitor and a keyboard, reading on the first distance determining and second distance determining, respectively),
determining at least one optical power adapted for the person based on the first and second gazing distances (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0150, 0154-0155, and 0173-0175), the at least one optical power used in manufacturing the optical lens adapted for the person from an optical lens blank (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0148, 0154-0155, 0173, 0175, 0232, 0234, 0291, 0297, 0299, and 0301), wherein
the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person  (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, and 0220).
along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50).
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Aikawa such that the stimuli are along the same gazing vector as in Wakil as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” in order to provide “an apparatus with an open field view of a visual target and a 
Regarding claim 28, Aikawa in view of Wakil teaches the device according to claim 27, as above.
Aikawa further teaches a display module configured to display visual stimulus (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0112-0122 and 0126).
Claim(s) 16, 18, and 22-24 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Giraudet in view of Wakil or Aikawa in view of Wakil, as applied to claims 15 and 21, respectively above, and further in view of Fisher et al. (U.S. Patent No. 7,980,692; hereinafter – “Fisher”).
Regarding claim 16, Giraudet in view of Wakil and Aikawa in view of Wakil each teaches the method according to claim 15, as above.
Giraudet further teaches that the first and second visual stimulus are at a near vision distance (See e.g. Figs. 3 and 6; Paragraphs 0095 and 0096).
Aikawa further teaches that the first and second visual stimulus are at a near vision distance (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Nevertheless, in light of the 35 U.S.C. 112 rejections above, Examiner further submits reference Fisher which teaches selecting and/or designing ophthalmic lenses including determining first and second gaze distances that are at a near vision distance (C. 2, L. 15-36; C. 5, L. 13-28; C. 7, L. 14-22; See also Table 1).
Fisher teaches that the gaze distances are at a near vision distance such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens 
Therefore, even if Giraudet or Aikawa did not disclose the claimed near vision distance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet or Aikawa such that the first and second stimuli are at a near vision distance as in Fisher such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses,” as taught by Fisher (C. 10, L. 55-65).
Regarding claim 18, Giraudet in view of Wakil and Aikawa in view of Wakil each teaches the method according to claim 15, as above.
Giraudet further teaches that the first and second visual stimulus are at an intermediate vision distance (See e.g. Figs. 1 and 5; Paragraphs 0063 and 0065).
Aikawa further teaches that the first and second visual stimulus are at an intermediate vision distance (See e.g. Figs. 1-6, 9-10, 14-15, 17, 19, 23, and 25-32; Paragraphs 0111-0112, 0128-0130, 0134-0136, 0143-0144, 0149, 0150, 0159, 0165-0167, 0200, and 0220).
Nevertheless, in light of the 35 U.S.C. 112 rejections above, Examiner further submits reference Fisher which teaches selecting and/or designing ophthalmic lenses including determining first and second gaze distances that are at an intermediate vision distance (C. 2, L. 15-36; C. 5, L. 13-28; C. 7, L. 14-22; See also Table 1).
Fisher teaches that the gaze distances are at an intermediate vision distance such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses” (C. 10, L. 55-65).

Regarding claim 22, Giraudet in view of Wakil and Aikawa in view of Wakil each teaches the method according to claim 21, as above.
Giraudet further teaches that the dioptric function comprises a zone having an optical power determined based on a weighted sum of the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Aikawa further teaches that the dioptric function comprises a zone having an optical power determined based on a weighted sum of the first and second gazing distances (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0193-0195 and 0276-0279).
Nevertheless, in light of the 35 U.S.C. 112 rejections above, Examiner further submits reference Fisher which teaches selecting and/or designing ophthalmic lenses including determining a dioptric function that comprises a zone having an optical power determined based on a weighted sum of first and second gazing distances (C. 3, L. 40 – C. 4, L. 3; C. 4, L. 36-63; C. 8, L. 31 – C. 9, L. 10; C. 12, L. 54 – C. 13, L. 30; C. 14, L. 5-45)
Fisher teaches this zone having an optical power determined based on a weighted sum such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and 
Therefore, even if Giraudet or Aikawa did not disclose the claimed near vision distance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet or Aikawa with the zone having an optical power determined based on a weighted sum of Fisher such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses,” as taught by Fisher (C. 10, L. 55-65).
Regarding claim 23, Giraudet in view of Wakil and Fisher and Aikawa in view of Wakil and Fisher each teaches the method according to claim 22, as above.
Giraudet further teaches that coefficients of the weighted sum are determined based on at least on the frequency and/or amount of time spent daily by the person carrying out the activity with either a first or second level of attention (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Aikawa further teaches that coefficients of the weighted sum are determined based on at least on the frequency and/or amount of time spent daily by the person carrying out the activity with either a first or second level of attention (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0193-0195 and 0276-0279).
Additionally, Fisher further teaches that coefficients of the weighted sum are determined based on at least on the frequency and/or amount of time spent daily by the person carrying out the activity with either a first or second level of attention (C. 3, L. 40 – C. 4, L. 3; C. 4, L. 36-63; C. 8, L. 31 – C. 9, L. 10; C. 12, L. 54 – C. 13, L. 30; C. 14, L. 5-45)

Therefore, even if Giraudet or Aikawa did not disclose the claimed near vision distance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet or Aikawa with the zone having an optical power determined based on a weighted sum of Fisher such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses,” as taught by Fisher (C. 10, L. 55-65).
Regarding claim 24, Giraudet in view of Wakil and Aikawa in view of Wakil each teaches the method according to claim 21, as above.
Giraudet further teaches that the dioptric function comprises a first zone having an optical power determined based on the first gazing distance and a second zone having an optical power determined based on the second gazing distance (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108).
Aikawa further teaches that the dioptric function comprises a first zone having an optical power determined based on the first gazing distance and a second zone having an optical power determined based on the second gazing distance (See e.g. Figs. 7, 8, 11, 22 and 28-30; Paragraphs 0149-0150, 0155-0156, 0174-0175, 0193-0195 and 0276-0279).
Nevertheless, in light of the 35 U.S.C. 112 rejections above, Examiner further submits reference Fisher which teaches selecting and/or designing ophthalmic lenses including determining a dioptric 
Fisher teaches these first and second zones such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses” (C. 10, L. 55-65).
Therefore, even if Giraudet or Aikawa did not disclose the claimed near vision distance, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Giraudet or Aikawa with the first and second zones of Fisher such that “a dispenser is able to select a lens design which correlates with the lifestyle of the wearer” and “to predict patterns of lens usage which satisfy the visual requirements that the optical, ergonomic and cosmetic demands that a wearer will place on spectacles having progressive addition lenses,” as taught by Fisher (C. 10, L. 55-65).
Response to Arguments
Applicant's arguments, see pages 7-8, filed 12/01/2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that “the ‘level of attention’ refers to a state of the person performing the task” and “a skilled person in the art would determine if a user is looking at a first stimulus with a first level of attention and at a second stimulus with a second level of attention.” However, Examiner respectfully disagrees.
Specifically, from Applicant’s claims and specification it is impossible for one of ordinary skill in the art at the time the invention was filed to determine the level of attention of an individual user. As a result, it is impossible to determine the specific conditions, or physiological markers, required by the 
As a non-limiting example, one user that is paying no attention to a computer screen and is instead focusing their attention elsewhere will not have their level of attention changed by the content of the screen, whereas another user that is actively using the computer will have their level of attention changed. Such a scenario involves levels of attention that would read on being “controlled by monitoring at least one physiological parameter of the person” but still ultimately depends upon the subjective opinion of the user. In such an example, it is impossible to determine the scope of the level of attention encompassed by the claim.
Moreover, the levels of attention for one person can change without physiological markers changing. For example, a given person can be gazing at a screen without paying any attention to the contents of the screen, and then continue to gaze at the screen while beginning to pay attention to the contents. In such a scenario, the levels of attention would theoretically change without the identified marker of eye gaze changing. Alternatively, a person could be paying no attention to a screen while looking around at surroundings, in which case, a change in gaze would not correspond to a change in a level of attention. Thus, it is impossible to determine how “the first and second levels of attention” are “controlled by monitoring at least one physiological parameter of the person” as required by the claim.
Examiner maintains that the subjectivity of the level of attention or the conditions is not just about comparing the level of attention of a first user to a second user, but that the invention could not be carried out as it is impossible to determine what the level of attention of any user is in the context of the invention.
Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). Thus, claims 15 and 27 are indefinite.
Furthermore, it is unclear how each of the “levels of attention are controlled by monitoring at least one physiological parameter of the person.” Specifically, it is unclear what constitutes the “parameter” for relating to a level of attention. Additionally, it is unclear how such a level of attention can be controlled simply by monitoring a physiological parameter, as monitoring such a parameter would not necessarily change any level of attention.
Examiner respectfully suggests amending the claims to specifically recite what objective conditions are to be required by the claims.
Applicant's arguments, see pages 8-11, filed 12/01/2020, with respect to the 35 U.S.C. 103 rejection over Giraudet in view of Wakil have been fully considered but they are not persuasive.
Applicant argues that in Giraudet “the gazing vector of the wearer is not the same during the two tasks.” However, Giraudet is not relied upon for teaching such a feature, as Wakil teaches the same gazing vector. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Giraudet would still fail teaching determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus in the given gazing direction with a 
Specifically, Giraudet explicitly teaches that the subject is presented two visual stimuli V1 and V2, which are first and second “visual tasks prompted by the signals” (See e.g. Paragraphs 0064-0065, 0067-0071, 0095-0096, 0113-0114, and 0116-0117) and thus necessarily require different levels of attention, given the indefiniteness of the claimed limitations.
Additionally, Giraudet teaches both determining the gaze and determining the angle of inclination of the head in response to the visual signals (See e.g. Paragraphs 0064-0065, 0067-0071, 0095-0096, 0113-0114, and 0116-0117). By monitoring the gaze and angles of inclination for varying signals, Giraudet clearly teaches monitoring at least one physiological parameter of the person, and meets the claimed limitations.
Applicant further argues that “in Wakil, the patient may look at different spots (i.e. different vectors) on the target 50” and that “The movement along track 56 only moves the body of the patient but does not necessarily affect the patient’s gazing vector” and thus “Wakil does not necessarily teach that the patient looks at two different visual stimuli along the same gazing vector.” However, Examiner respectfully disagrees.
First, as Applicant contends “The movement along track 56 only moves the body of the patient but does not necessarily affect the patient’s gazing vector,” it follows that since the stimuli only moves along the track, it must necessarily be presented along the same gazing vector.
Moreover, Wakil clearly teaches that “visual targets” such as a “fixation point 52 or an eye chart 54” can “be alternated to first appear at one distance, disappear from the first distance and then another to appear again at another distance” along the viewing lane (C. 4, L. 19-61). Thus, Wakil clearly 
Moreover, whether or not the patient looks at different spots of the described target is encompassed by the claimed differences in “levels of attention,” given the indefiniteness of the claim. Specifically, if a patient is looking at the same target, provided along the same “viewing lane” but is looking at different points, it appears that this would read on the patient looking at two stimuli with different levels of attention, as Applicant contends that the “‘state of the person’ may be determined using physiological markers such as the heart beats or brain signals, or physical markers such as the eye gaze” (See arguments filed 12/01/2020, page 7).
Therefore, since Wakil clearly teaches that both stimuli are presented along the same “viewing lane,” it necessarily follows that Wakil’s teachings read on the claimed first and second stimuli “along the given gazing vector” as any variation of points within the stimulus that the patient looks at would ben encompassed by the differences in levels of attention.
To be clear, by presenting two stimuli along the same vector (i.e. along the same viewing lane), Wakil necessarily determines two gazing distances “when the person gazes at the first [second] visual stimulus along a given gazing vector.” Since the stimulus is provided along the same vector, the person is gazing along the same vector.
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-
Thus, Examiner maintains that the claimed limitations would have been obvious to one having ordinary skill in the art at the time the invention was filed, as detailed previously and above.
Applicant's arguments, see pages 8-11, filed 12/01/2020, with respect to the 35 U.S.C. 103 rejection over Aikawa in view of Wakil have been fully considered but they are not persuasive.
Applicant argues that in Aikawa “the gazing direction is different when the person gazes at the computer and when the person gazes at the keyboard.” However, Aikawa is not relied upon for teaching the same gazing vector, as Wakil teaches the same gazing vector. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Aikawa is silent regarding the level of attention of the wearer when the latter gazes at the first and/or the second visual stimulus” and “Aikawa fails to teach or suggest that the first and second levels of attention are controlled by monitoring at least one physiological parameter of the person.” However, Examiner respectfully disagrees.
Specifically, Aikawa explicitly teaches in, e.g. Paragraph 0149 that “evaluation is made as to which region on the spectacle lens is used when the subject gazes at the monitor, how far the monitor is from the eyeball, what a relationship is between the distance of the monitor from the eyeball and addition, what a relationship is between the size of the characters displayed on the monitor the subject gazes at and the amount of astigmatism at the transmission point. Similarly, the line of sight information when the subject gazes at the keyboard or a document used during the operation of the PC are also evaluated.” Thus, given the indefiniteness of the claimed “levels of attention,” this teaching clearly reads on monitoring at least one physiological parameter of the person and different levels of attention.

First, as Applicant contends “The movement along track 56 only moves the body of the patient but does not necessarily affect the patient’s gazing vector,” it follows that since the stimuli only moves along the track, it must necessarily be presented along the same gazing vector.
Moreover, Wakil clearly teaches that “visual targets” such as a “fixation point 52 or an eye chart 54” can “be alternated to first appear at one distance, disappear from the first distance and then another to appear again at another distance” along the viewing lane (C. 4, L. 19-61). Thus, Wakil clearly teaches that the first stimulus (i.e. the fixation point or eye chart at the first distance) and the second stimulus (i.e. the fixation point or eye chart at the second distance” are both “along the given gazing vector.” Thus, Wakil clearly teaches the broadest reasonable interpretation of the claimed limitation.
Moreover, whether or not the patient looks at different spots of the described target is encompassed by the claimed differences in “levels of attention,” given the indefiniteness of the claim. Specifically, if a patient is looking at the same target, provided along the same “viewing lane” but is looking at different points, it appears that this would read on the patient looking at two stimuli with different levels of attention, as Applicant contends that the “‘state of the person’ may be determined using physiological markers such as the heart beats or brain signals, or physical markers such as the eye gaze” (See arguments filed 12/01/2020, page 7).
Therefore, since Wakil clearly teaches that both stimuli are presented along the same “viewing lane,” it necessarily follows that Wakil’s teachings read on the claimed first and second stimuli “along 
To be clear, by presenting two stimuli along the same vector (i.e. along the same viewing lane), Wakil necessarily determines two gazing distances “when the person gazes at the first [second] visual stimulus along a given gazing vector.” Since the stimulus is provided along the same vector, the person is gazing along the same vector.
Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Thus, Examiner maintains that the claimed limitations would have been obvious to one having ordinary skill in the art at the time the invention was filed, as detailed previously and above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896